                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,

                 Plaintiff,                                          Case No. 3:ll-cr-00413-MO-l
       v.
                                                                           OPINION AND ORDER
HARRY A. HINTSALA,

                 Defendant.




MOSMAN,J.,

       Defendant, Harry Hintsala, filed a Motion to Vacate or Correct Sentence pursuant to 28

U.S.C. § 2255 [ECF 48]. The United States responded. Gov't. Resp. [ECF 74]. For reasons

explained below, Mr. Hintsala's § 2255 motion is DENIED for failing to state a claim.

                                         BACKGROUND

       Mr. Hintsala was found guilty of five counts of Abusive Sexual Contact, following a

stipulated facts trial on May 9, 2012. Verdict [ECF 36] at 1; Min. of Proceedings [ECF 37]. I

sentenced him to twenty-four months in prison on each count, consecutively, for a total of 120

months-IO years-in prison. J. & Commitment [ECF 42] at 2. That judgment was entered on

June 29, 2012.

       Mr. Hintsala did not file any other substantive pleadings following his conviction until

June 26, 2019, when he filed the§ 2255 motion at issue here. Def.'s Mot. [48]. This filing comes

seven years after Mr. Hintsala's conviction was entered. In it, he asserts four claims for relief:


1 - OPINION AND ORDER
actual innocence, ineffective assistance of counsel, prosecutorial misconduct, and judicial bias.

Def.'s Mot. [48] at 5-9. 1 As explained below, none of Mr. Hintsala's claims provide grounds for

relief under § 225 5.

                                      LEGAL STANDARD

        A person in custody under federal law may move to have his sentence vacated on one of

four grounds: (1) the sentence was imposed in violation of the Constitution or laws of the United

States, (2) the court was without jurisdiction to impose such sentence, (3) the sentence was in

excess of the maximum authorized by law, or (4) the sentence is otherwise subject to collateral

attack. 28 U.S.C. § 2255(a). A prisoner may bring a claim asserting ineffective assistance of

counsel under the Sixth Amendment for the first time on a§ 2255 motion to vacate. US. v. Span,

75 F.3d 1383, 1386-87 (9th Cir. 1996).

                                          DISCUSSION

I.      Waiver of Collateral Attack

        Mr. Hintsala was convicted following a stipulated facts trial, which required him to sign a

Sentencing Agreement ("the Agreement"). [ECF 35]. In the Agreement, Mr. Hintsala waived

"the right to file any collateral attack, including a motion under 28 U.S.C. § 2255, challenging

any aspect of the conviction or sentence on any grounds, except on grounds of ineffective

assistance of counsel." Sentencing Agreement [35] at 4. Three of Mr. Hintsala's claims for relief

in this petition are barred by the Agreement-actual innocence, prosecutorial misconduct, and

judicial bias. Mr. Hintsala does not explain why his waiver would not bar these claims, and a

knowing and voluntary waiver of the right to appeal is enforceable. See US. v. Abarca, 985 F.2d

1012, 1014 (9th Cir. 1993). I therefore hold that, as an initial matter, Mr. Hintsala relinquished


      Unless otherwise stated, all page numbers cited in Defendant's Motion [48] refer to the
ECF page numbers, not the internal document page numbers.


2 - OPINION AND ORDER
his right to bring claims alleging prosecutorial misconduct and judicial bias, and those claims are

DISMISSED without further discussion.

       Arguably, Mr. Hintsala also waived his right to bring his claim for actual innocence, but I

will consider that claim on its merits, at least to a limited extent. A claim of actual innocence is

treated as somewhat distinct from other claims that may be brought on collateral attack. Murray

v. Carrier, 477 U.S. 478, 496 (1986) ("[I]n an extraordinary case, where a constitutional

violation has probably resulted in the conviction of one who is actually innocent, a federal

habeas court may grant the writ even in the absence of a showing of cause for the procedural

default."). Additionally, in this case, Mr. Hintsala asserts an actual innocence claim as grounds to

excuse his procedural default in bringing this petition more than one year after his conviction

was final. I therefore consider the claim, at least for that limited purpose.

II.    Statute of Limitations

       A defendant seeking relief under§ 2255 must file his petition within one year of the date

on which the judgment of conviction becomes final. 28 U.S.C. § 2255(£)(1). If a defendant does

not seek direct appeal, a judgment of conviction becomes final once the deadline for filing a

notice of appeal has expired. US. v. Gilbert, 807 F.3d 1197, 1200 (9th Cir. 2015). Here, the

comi entered Mr. Hintsala'sjudgment on June 29, 2012. J. & Commitment [42]. Mr. Hintsala

then had 14 days to file a notice of appeal, which means that his judgment of conviction was

final on July 15, 2012. Fed. R. App. P. 4(b)(l)(A). His§ 2255 petition is therefore in default of

the statute of limitations by approximately seven years. Def.' s Mot. [48] at 1 ("Filed 6/26/19").

       Mr. Hintsala provides two reasons why this court should excuse his default. First, he

argues that his actual innocence provides him grounds for relief. Def.'s Mot. [48] at 34. Second,

he argues that his defense attorney's ineffective assistance provides grounds for tolling the




3 - OPINION AND ORDER
statute oflimitations. Id. at 35. For the reasons provided below, I hold that neither of these

reasons provides grounds to excuse Mr. Hintsala's procedural default, and I DISMISS the

entirety of his § 2255 petition accordingly.

       A. Actual Innocence

       Aside from the date on which the conviction becomes final,§ 2255 provides three other

events that could trigger the start of the statute oflimitations: (1) the date on which an unlawful

government impediment to the motion has been removed; (2) the date on which a constitutional

right becomes applicable to a defendant's case; and (3) the date on which "the facts supporting

the claim or claims presented could have been discovered through the exercise of due diligence."

§ 2255(f)(2-4). Only the third-the discovery of new facts to support a claim-is applicable to

Mr. Hintsala's claim of actual innocence. Further, in order to prevail, Mr. Hinstala must allege

facts that, if proven, would entitle him to relief. Quezada v. Scribner, 611 F.3d 1165, 1166 (9th

Cir. 2010).

       To that point, new evidence would be necessary for Mr. Hinstala to bring a meritorious

claim of actual innocence even if§ 2255(f)(4) did not require it. To prove a claim of actual

innocence, a petitioner must show that it is more likely than not that no reasonable juror would

have convicted him in light of the new evidence. Schlup v. Delo, 513 U.S. 298,327 (1995). "To

be credible, such a claim requires petitioner to support his allegations of constitutional en-or with

new reliable evidence-whether it be exculpatory scientific evidence, trustw011hy eyewitness

accounts, or critical physical evidence-that was not presented at trial." Id. at 324. The inquiry,

then, is whether Mr. Hintsala has proffered new evidence that was not presented at trial, that

could not have been discovered through the exercise of due diligence more than one year ago,

and that, if proven, would entitle him to relief under Schlup.




4 - OPINION AND ORDER
       Mr. Hinstala has presented or referenced the following evidence: (1) statements made by

the victims during forensic interviews and medical examinations, (2) a statement by Mr. Hintsala

that "it didn't happen," (3) incident reports from the tribal court investigation, which began in

2009, and preceded the federal investigation, and (4) statements from parents and others that

allege that the mother of one victim had encouraged her daughter to lie about the abuse in order

to change a civil custody agreement. Def. 's Mot. [48] at 5, 11-12. Additionally, Mr. Hintsala has

filed a Motion to Compel Discovery that seeks a variety of evidence that includes grand jury

minutes, Brady material, and records of Mr. Hintsala's own statements. Mot. to Compel

[ECF 71] at 1.

       None of this evidence is "new" evidence. Any records found in the tribal court

investigation file would have been available at the time of trial, as that investigation predated the

federal prosecution, and Mr. Hintsala does not allege that those documents were not available.

The victim statements he refers to were also available at the time of trial. The same is true for

grand jury minutes, Brady material, and other investigatory materials. Mr. Hintsala has not

pointed to any new evidence that could not have been discovered through due diligence prior to

the year preceding the filing of his§ 2255 motion. He also does not explain why, even if this

evidence were somehow not available at trial, he could not have obtained it until this past year.

The fact that he chose to seek it now is not enough. It does not matter that Mr. Hintsala may not

have known the exact contents of these investigative materials or that he did not previously

understand their legal significance. Hasan v. Galaza, 254 F.3d 1150, 1154 n. 3 (9th Cir. 2001)

("Time begins when the prisoner knows (or through diligence could discover) the important

facts, not when the prisoner recognizes their legal significance.") (citation omitted).




5 - OPINION AND ORDER
       Not only has Mr. Hintsala not presented any new evidence, but he has not presented

evidence that would render it "more likely than not that no reasonable juror would have

convicted him in the light of the new evidence." Schlup, 513 U.S. at 327. He therefore would not

be entitled to relief on his claim of actual innocence, as required by the Ninth Circuit in

Quezada.

       Mr. Hintsala's actual innocence claim therefore does not meet the criteria required to toll

the statute of limitations. I therefore DENY his claim for relief on this ground.

       B. Ineffective Assistance of Trial Counsel

       Mr. Hintsala also presents an argument that the statute of limitations should be tolled in

his case because he received constitutionally ineffective assistance of counsel. Def.' s Mot. [48]

at 35. Mr. Hintsala is correct, broadly, that ineffective assistance may be grounds to justify

equitable tolling of the § 2255 statute of limitations. See Holland v. Florida, 560 U.S. 631, 645

(2010) (holding that the statutes oflimitations imposed by AEDP A 2 are subject to equitable

tolling principles, including for reasons of ineffective assistance of counsel). However, the cases

he cites for this proposition consider circumstances in which petitioners' post-conviction counsel

provided ineffective assistance. See, e.g., Holland, 560 U.S. at 635-36; Maples v. Thomas, 565

U.S. 266, 270-71 (2012).

       In contrast, Mr. Hintsala argues that the statute of limitations in his case should be tolled

because his trial counsel provided ineffective assistance. Def.'s Mot. [48] at 35. But there is no

reason why this would be so. Whether Mr. Hintsala's trial counsel failed to investigate, failed to

request discovery materials, or encouraged him to agree to a stipulated facts trial, among other



2
        The Anti-Terrorism and Effective Death Penalty Act. AEDPA imposes a statute of
limitations for postconviction claims brought by both state and federal prisoners. 28 U.S.C.
§§ 2254, 2255.


6 - OPINION AND ORDER
allegations, is not relevant to the inquiry here-why Mr. Hintsala did not file a§ 2255 petition

until seven years after his conviction. Id. at 39-49 (detailing the allegations against Mr.

Hintsala's trial attorney). There is no causal link between trial counsel's alleged conduct and Mr.

Hintsala' s procedural default, and that conduct cannot provide grounds for equitable tolling.

       To the extent that Mr. Hintsala does allege ineffective assistance as it pertains to his post-

conviction proceedings, the record is limited on that point. Mr. Hintsala states that he contacted

the Federal Public Defender's Office in November 2015 in an effort to pursue a direct appeal

from his conviction. Def.'s Mot. [48] at 38. Federal Defender Lisa Hay responded to Mr.

Hintsala via email and explained that his trial counsel had left Ms. Hay's office but that she

would find an attorney to handle Mr. Hintsala' s request for compassionate release. Id. She also

noted that the statute of limitations had expired for Mr. Hintsala to file a§ 2255 petition. Id. The

federal defender's office ultimately declined to file an appeal on Mr. Hintsala's behalf, and he

never received appointed counsel otherwise. Id. at 39.

       None of this alleged conduct constitutes ineffective assistance of counsel. Ms. Hay

con-ectly advised Mr. Hintsala that the statute oflimitations had expired on any§ 2255 petition

without the addition of newly discovered evidence. Def.'s Mot. [48] at 38. This was correct, as

discussed above. It was also proper for Ms. Hay's office to decline to pursue any direct appeal,

as that deadline had also passed. Fed. R. App. P. 4(b)(l)(A). To prevail on a claim of ineffective

assistance of counsel, a movant must show that (1) counsel's performance was "deficient" and

(2) the deficient performance "prejudiced the defense." Strickland v. Washington, 466 U.S. 668,

687 (1984). Here, nothing Mr. Hintsala has alleged amounts to deficient performance, and it does

not meet the Strickland standard for ineffective assistance




7 - OPINION AND ORDER
          Further, the equitable tolling doctrine is subject to a two-prui test, which is relevant here.

"[A] a 'petitioner' is 'entitled to equitable tolling' ifhe shows '(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way' and prevented

timely filing." Holland, 560 U.S. at 649 (citations omitted). Even ifM:r. Hintsala had alleged a

valid claim for ineffective assistance of post-conviction counsel, he cannot meet the first prong

of the Holland test because he has not exercised due diligence in pursuing his rights. As shown

in his own petition, Mr. Hintsala did not even inquire about a direct appeal until November 2015,

more than three years after his conviction had been entered. Def.' s Mot. [48] at 3 8. He did not

seek the 2009 tribal investigation file until October 2018. Id. at 5. He has filed no motions,

inquiries, petitions, or other communications with the court or the public defender's office, both

according to the docket and according to Mr. Hintsala's motion. This is not a record that

indicates diligent pursuit of Mr. Hintsala's rights. His petition therefore fails to meet the

requirements for equitable tolling under Holland.

       I hold that Mr. Hintsala's petition is time-barred, and he has not pleaded either statutory

or equitable grounds to justify equitable tolling of the statute of limitations. I therefore DENY his

motion.

II

II

II

II

II

II

II




8 - OPINION AND ORDER
                                      CONCLUSION

       For the reasons stated above, Mr. Hintsala's Motion to Vacate or Correct Sentence Under

28 U.S.C. § 2255 [48] is DENIED. Mr. Hintsala's Motion to Compel Discovery [71] is DENIED

as moot.

       IT IS SO ORDERED.

       DATED this _Qaay of December, 2019.




9 - OPINION AND ORDER
